PER CURIAM:
Defendant-Appellant Norman L. Isbell appeals from an indeterminate sentence of four years to the custody of the State Board of Corrections after he pleaded guilty to the crime of first degree burglary.
Isbell’s contention is that his sentence was excessive and that the district court erred in not granting probation since alcohol was the cause of his present involvement with the law, as well as of his prior criminal record, consisting of four felonies, six misdemeanors, and five parole or probation violations.
The district court fully considered all factors relevant to the granting and withholding of probation. Both the imposition of sentence and the length of the sentence were well within the Court’s discretion, and we do not find the sentence excessive under the circumstances of this case. In accordance with prior decisions of this Court, including State v. Ward, 98 Idaho 571, 569 P.2d 916 (1977); State v. Allen, 98 Idaho 782, 572 P.2d 885 (1977); and State v. Mansfield, 97 Idaho 138, 540 P.2d 800 (1975), and even recognizing the influence of alcohol on the defendant’s present and past crimes, as we did in State v. Martin, 99 Idaho 781, 589 P.2d 116 (1979), the conviction, judgment and sentence are affirmed.